Name: Commission Regulation (EC) No 549/2002 of 27 March 2002 opening an invitation to tender for the resale on the internal market of 342,92 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  Europe
 Date Published: nan

 Avis juridique important|32002R0549Commission Regulation (EC) No 549/2002 of 27 March 2002 opening an invitation to tender for the resale on the internal market of 342,92 tonnes of rice held by the Italian intervention agency Official Journal L 084 , 28/03/2002 P. 0013 - 0014Commission Regulation (EC) No 549/2002of 27 March 2002opening an invitation to tender for the resale on the internal market of 342,92 tonnes of rice held by the Italian intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular the final indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EC) No 492/2001(3) opened an invitation to tender for the resale on the internal market of approximately 2752 tonnes of paddy rice held by the Italian intervention agency. The quantity consisted of five lots. Lot No 4, of 627,92 tonnes, was placed on sale at a minimum price of EUR 267 per tonne. Part of that lot, totalling 342,92 tonnes, is still in stock and has now seriously deteriorated. It should therefore be placed on sale again on suitable terms.(2) The sale should be carried out in accordance with Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(4).(3) Given the specific characteristics of the rice, which has deteriorated due to natural disasters and is now seriously degraded, in accordance with Article 2(3)(b) of Commission Regulation (EEC) No 3597/90 of 12 December 1990 on the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agencies(5), as last amended by Regulation (EC) No 1392/97(6), no minimum price should be fixed for that lot and it should be awarded to the highest bidder.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Italian intervention agency shall open, on the conditions laid down in Regulation (EEC) No 75/91, an invitation to tender for the resale on the internal market of a lot of 342,92 tonnes of paddy rice held by that agency.Article 2Notwithstanding Article 3(2) of Regulation (EEC) No 75/91, tenders must relate to the entire lot.Article 31. The closing date for the initial submission of tenders shall be 10 April 2002, for the final submission of tenders it shall be 24 April 2002.2. Tenders must be submitted to the Italian intervention agency: Ente nazionale risi Piazza Pio XI - 1 I - 20123 Milano Telephone: (02) 885 51 11 Fax: (02) 86 13 723. The rice is stored at the following warehouse:>TABLE>Article 4The lot shall be awarded to the highest bidder with no minimum price requirement.Article 5By Tuesday of the week following the closing date for the submission of tenders, the Italian intervention agency shall inform the Commission whether the lot has been sold and, if so, at what price.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 71, 13.3.2001, p. 5.(4) OJ L 9, 12.1.1991, p. 15.(5) OJ L 350, 14.12.1990, p. 43.(6) OJ L 190, 19.7.1997, p. 22.